Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, what is “the connection pin being slid in the long hole in a longitudinal direction of the long hole while the connection pin is in contact with an inner wall of the long hole when an arrow is shot”? how and what an arrow is shot, has any bearing on the structure of the device, the grip, bow body, or any other feature of the bow?
	Also, it is unclear what is that applicant sought to claim by the limitations “a center of the long hole is located at a position corresponding to a gravity center of the bow body”.  Where is the such “center of gravity of the bow body”? 
	With respect to claim 8, the claim recites “wherein the grip is rotatable around the connection pin in the long hole when the arrow is shot” which seems contradicting to applicant’s original disclosure as the grip is “stationary” with regard to connection pin.
The connection pin 81 is inserted into the bearing 82 in a state that the bearing 82 is directed in the Y-direction. The bearing 82 rotatably supports the connection pin 81 in20 the above described direction. On the other hand, the connection pin 81 is fixed to the grip 80 held by an archer 100. Although the archer 100 may move the grip 80, the bearing 82 rotates around the connection pin 81 in the long hole 121 to prevent the movement of the grip 80 from being transferred to the connection portion 12. Consequently, the bearing 82 stabilizes the bow body 10. “
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson US 3,416,508 (“Thompson”).
	As per claim 1, Thompson discloses bow (Figs. 4 and 5 2:44-56), comprising: 
	a bow body having a long hole (handle 1 with faces  having a hole within)(Fig. 4; 2:44-48); 
	a grip having a connection pin which is inserted into the long hole, the connection pin being slid in the long hole in a longitudinal direction of the long hole while the connection pin is in contact with an inner wall of the long hole when an arrow is shot, the grip being connected with the bow body in a state that the connection pin is inserted into the long hole (grip 16 with stud 14, a connection pin inserted within the hole of the bow 1)(Figs. 4 and 5[ 2:44-56); 
	a member that connects the bow body and the connection pin (such as hilt 15)(Fig. 4; 2:45-53), and 
	a string that is tensed between one end and the other end of the bow body so that the string is drawn when the arrow is shot(string 5)(Fig. 4), wherein 
	a center of the long hole is located at a position corresponding to a gravity center of the bow body (Figs. 4 and 5 in conjunction to 2:44+ as the location of the hole within the body 1),
	With respect to the force to the bow body and the connection pin when the bow body is moved with respect to the grip by a drawing operation and the connection pin is relatively slid in the longitudinal direction of the long hole, note 2:57-3:17 as the use of the handle as force applies upon the grip 16 to impart shocks/vibration as an arrow been shoot therefrom.
	In this embodiment Thompson is not specific regarding the member is an elastic member and that the elastic member is elastically deformed to apply an elastic force to the bow body and the connection pin when the bow body is moved with respect to the grip by a drawing operation and the connection pin is relatively slid in the longitudinal direction of the long hole.
	However, in the embodiment of Figs. 1 and 2 (also in 1:48-2:27) Thompson discloses the use of an elastic member (flexible leather lace 13) for elastically deformed to apply an elastic force to the bow body and the connection pin when the bow body is moved with respect to the grip by a drawing operation and the connection pin is relatively slid in the longitudinal direction of the long hole (2:16-27).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Thompson’s the member is an elastic member and that the elastic member is elastically deformed to apply an elastic force to the bow body and the connection pin when the bow body is moved with respect to the grip by a drawing operation and the connection pin is relatively slid in the longitudinal direction of the long hole as taught and suggested by Thompson for the reason that a skilled artisan would have been motivated to use of known technique to improve similar devices in the same way forming a handle device coupled to a bow to allow enhance shooting of an arrow therefrom to prevent the deflection of an arrow from its aimed course as well as allow the bow to move in the direction of the course of trajectory without deflecting the bow and arrow from its aimed course (as suggested by Thompson 1:20+).
	A skilled artisan would have appreciated that any known mechanism, as for example using an elastic member, to achieve such objectives and properties of Thompson’s bow would have been an obvious modification thereof.   
	As per claim 2, with respect to wherein the longitudinal direction of the long hole is directed in a drawing direction which is a direction of drawing the string, and the elastic member applies the elastic force to the bow body in an opposite direction to the drawing direction, note Thompson’s Fig. 4 and 2:44+ as the hole of the body 1 to house connection pin 14; note Thompson’s Fig. 2 as the flexible lace 13 and it location.  Within the modified Thompson the elastic member applies the elastic force to the bow body in an opposite direction to the drawing direction (also note the operation of the bow as discussed in 2:57+ as the drawing of the bow would have been in such opposite direction).
	As per claim 7, Thompson discloses wherein the connection pin is fixed to the grip (stud 14 fixed to grip 16)(Fig. 4), and the connection pin can be moved relatively to the long hole in the longitudinal direction of the long hole (note 2:45-53 as well as 2:55-3:17 as the operation of the bow as the pin-handle moves relative to the opening of bow body 1
	As per claim 8, with respect to wherein the grip is rotatable around the connection pin in the long hole when the arrow is shot, note :2:47-56 ”In this alternate a stud is slidably retained within the bow handle. The stud is adjustably fixed in a hilt  having a contoured grip for an archer’s hand. A space between the hilt and back of the bow handle allows the bow to slide on the stud when the shock of shooting the arrow causes the bow to move away from an archer and the shock is not transmitted to the archer’s wrist and arm until the arrow has left the bow”  Also note 3:1-5 ”Since the bow is .free to slide in my handle its forward movement will cause it to come in contact with the bumper thereby delaying the transmission of the shock to the archers arm and hand gripping my handle. By the time the shock is transmitted through my handle to the archer’s arm and wrist the arrow will be free from the bow. Consequently, the reaction of the bow cannot alter the flight of the arrow.”
	Such movement ,sliding, gliding, of the handle construed as such rotational movement, especially when Thompson’s configuration includes a space 17to allow such rotational as the bow is used.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, and further in view of Trotter US 3,923,035 (“Trotter”).
	As per claim 3, Thompson is not specific regarding further comprising: a first string cam that is rotatably provided on one end of the bow body; a first pulley that is rotatably provided on the one end of the bow body so as to be located rearward compared to the first string cam; a second string cam rotatably provided on the other end of the bow body; a second pulley that is rotatably provided on the other end of the bow body so as to be located rearward compared to the second string cam; and a string, wherein one end of the string is fixed to the first string cam and the other end of the string is fixed to the second string cam so that the string is tensed between the first string cam and the second string cam, and the string is wound on the first pulley and the second pulley so as to be arranged between the first string cam and the second string cam.
	However, such arrangement is well known as taught and discloses by Trotter in Figs. 1-7 and 2:63-5:6.  In particular note Figs. 1, 2 and 5 and 2:63-3:60 and 4:28-52 regarding cams 14 (upper and lower cams, i.e. first and second cams) connected to frame/body 2/limb seats 3; limb pulleys 9 (each pulley reward to respective cam); the bow further includes string system that comprising a bowstring 20, tension cable 21, and synchronizing cable 24, to be wound/tensed between the cams and pulleys (e.g. Figs. 2 and 5; 3:17-39 and 4:28-51).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Thompson’s bow to further comprising: a first string cam that is rotatably provided on one end of the bow body; a first pulley that is rotatably provided on the one end of the bow body so as to be located rearward compared to the first string cam; a second string cam rotatably provided on the other end of the bow body; a second pulley that is rotatably provided on the other end of the bow body so as to be located rearward compared to the second string cam; and a string, wherein one end of the string is fixed to the first string cam and the other end of the string is fixed to the second string cam so that the string is tensed between the first string cam and the second string cam, and the string is wound on the first pulley and the second pulley so as to be arranged between the first string cam and the second string cam as taught by Trotter for the reason that a skilled artisan would have been motivated by Trotter’s suggestions to provide a compound bow which combines the features of lightness of weight, simplicity, strength, durability, reliability and ease of manipulation; to provide a compound bow which features minimal draw tension in an extended draw configuration, thereby permitting greater accuracy in bow function due to the requirement of less effort to draw the bow; to provide a compound bow having pulleys at the extreme ends of the limbs in cooperation with a cam and cable arrangement and a drawstring, which combination permits a selected reduced bowstring tension at full draw in order to permit accurate aiming of the arrow; to provide a compound bow having pulleys at the extreme ends of the limbs thereof, and a cam arrangement positioned on the frame of the bow at a point of maximum strength, which combination, in cooperation with the drawstring and a cable system, permits a steadily increasing drawstring tension until a predetermined tension is reached, a substantially constant drawstring tension through most of the draw, and a selected, reduced draw tension as the bow is drawn to maximum draw configuration; to provide a compound bow which is characterized by a bowstring tension which initially sharply increases at the beginning of the draw, to a maximum design tension, and maintains this maximum tension until full draw of the bow is approached, at which point the maximum design tension drops to an optimum design holding tension(1:54-2:27).
	As per claim 4, with respect to further comprising: a first stopper that is provided on one end of the bow body so that the first stopper is configured to be in contact with the first string cam to stop rotating the first string cam when the string is fully drawn; and a second stopper that is provided on the other end of the bow body so that the second stopper is configured to be in contact with the second string cam to stop rotating the second string cam when the string is fully drawn, note Trotter’s Fig. 5 and 4:28-51 regarding cam stop/s 18.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, and further in view of Meilak 9,417,027 (“Meilak”).
	As per claim 5, Thompson is not specific wherein the grip includes: a body portion that extends from the connection pin; and a grip portion that is tiltable to the body portion so that a tilt angle can be adjusted.
	However, Meilak discloses wherein a grip includes: a body portion that extends from the connection pin; and a grip portion that is tiltable to the body portion so that a tilt angle can be adjusted in Figs. 4, 6, 7, and 13 in conjunction to 8:56-9:26, 12:26-46 and 13:59-14:9, wherein the rotation, tilt, and etc. angle 33 is limited by limiting surfaces 61-62; and wherein such limiting to the range of rotation/tilt angle 33 of the limiting surfaces can be adjusted as desire.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the modified Thompson’s grip portion that is tiltable to the body portion so that a tilt angle can be adjusted as taught by Meilak for the reason that a skilled artisan would have been motivated by Meilak’s suggestion to adjust such tilting angle as desire.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thompson as applied to claim 1 above, and further in view of Geiger US 3,834,367 (“Geiger”)
	As per claim 6, with respect to wherein when the bow body is directed in a vertical direction and an arrow is shot frontward, the vertical direction is a Z direction, a front-back direction is an X direction, and a direction orthogonal to the Z direction and the X direction is a Y direction, note Thompson Fig. 4.
	Thompson is not specific regarding and the connection pin is inserted into the long hole in a state that the connection pin is directed in the Y-direction.
	However, Geiger discloses and a connection pin is inserted into a long hole in a state that the connection pin is directed in a Y-direction (handle structure 2 with shafts 3 (e.g. a connection pin) is inserted into a bow’s body 5 having a long hole to receive the connection pin within)(Figs. 1, 2 and 7; 2:57-59).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Thompson’s and the connection pin is inserted into the long hole in a state that the connection pin is directed in the Y-direction as taught by Geiger for the reason that a skilled artisan would have been motivated use of known technique to improve similar device in the same way to connect a handle/grip to a bow device via a long hole within the bow’s body.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure :note 892 form for a list of references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                               3/2/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711